DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest A microfluidic system having feedback valve control, comprising: a microfluidic chip comprising a channel layer and a fluid control layer operatively connected to the channel layer, the channel layer comprising one or more fluid channels and one or more fluid input ports connected to the one or more fluid channels; a fluid input system fluidly connected to the one or more fluid input ports of the channel layer, the fluid input system being configured to input at least a sample solution, buffer solution and at least one reagent, wherein said one or more fluid channels are configured to contain a plurality of droplets, the plurality of droplets comprising at least the sample solution and separated from each other by the buffer solution; a valve control system operatively connected to the fluid control layer to selectively open and close a plurality of valves in the channel layer to control flow of fluid through the one or more fluid channels in the channel layer; and a droplet detection and feedback control system operatively connected to said valve control system and comprising an electrical impedance-based droplet detection system, wherein said droplet detection and feedback control system comprises at least one pair of spaced apart electrodes arranged proximate said one or more fluid channels of said channel layer to detect at least one droplet in a fluid channel in the one or more fluid channels due to a measured change of electrical impedance of said at least one droplet compared to said buffer solution, wherein the droplet detection and feedback control system is configured to detect at least a position of the at least one droplet in the fluid channel in the one or more fluid channels when the droplet travels over the at least one pair of spaced apart electrodes based on the measured change of electrical impedance of the at least one droplet passing across the at least one pair of spaced apart electrodes and to send a signal to the valve control system to operate a particular valve in the plurality of valves at a time calculated by the droplet detection and feedback control system based on the detected position of the at least one droplet and a velocity of the at least one droplet in the fluid channel.
Claims 2-3 and 5-13 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797